DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Status of the Claims
	Claims 1-20 were originally filed June 28, 2019.
	The preliminary amendment to the claims received June 28, 2019 canceled claims 1-4, 7-9, 11, 12, and 15 and amended claims 5, 6, 10, 13, 16, and 20. 
	The amendment received December 18, 2020 amended claim 17 and canceled claim 19.
	The amendment received July 8, 2021 amended claim 17.
	Claims 5, 6, 10, 13, 14, 16-18, and 20 are currently pending.
	Claim 17 is currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group V (claims 17 and 19) in the reply filed on July 10, 2020. Claims 5, 6, 10, 13, 14, 16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 10, 2020.
Applicants elected, without traverse, CREG gene (GenBank NM_003851.2; SEQ ID NO: 7), JNK1, and human as the species in the reply filed on July 10, 2020.
Priority
The present application is a 371 (National Stage) of PCT/CN2017/117790 filed December 21, 2017 which claims foreign priority to China 201611254504.1 filed December 30, 2016.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome any rejection of record because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Withdrawn Objections
	The objection to the disclosure regarding an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the amendment received July 8, 2021.

The objection to claim 17 regarding the “o” of “of” in the first line is not crossed out/deleted is withdrawn in view of the amendment received July 8, 2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed SEQ ID NO: 7. It is unclear if “is set forth in” id open or closed with regard to the sequence of SEQ ID NO: 7. This is further exacerbated by the recitation of “encoding a CREG protein or an active fragment thereof” which suggests that full-length SEQ ID NO: 7 is not required (i.e. active fragment thereof).
Maintained Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. U.S. Patent Application Publication 2015/0232522 published August 20, 2015; U.S. Patent 9,598,477 – effective filing date of August 17, 2012; and WO2014/027608 published February 20, 2014. U.S. Patent Application Publication 2015/0232522 is being utilized for the below citations.
For present claim 17, Yamashita et al. teach methods of administering a polynucleotide encoding CREG (i.e. SEQ ID NO: 3 which has 100% identity and the same length as present SEQ ID NO: 7) within an expression vector to subjects including mice with obesity, diabetes mellitus, lipid abnormality, and/or a metabolic disorder (please refer to the entire specification particularly the abstract; paragraphs 12, 15, 17-19, 21-23, 39, 48-84, 91, 115; claims; SEQ ID NO: 3).
Therefore, the teachings of Yamashita et al. anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Yamashita et al. for claim 17 were considered but are not persuasive for the following reasons.
	Applicants contend that Yamashita et al. do not teach “increasing the tolerance of a mouse to glucose” and Yamashita et al. only teach inducing differentiation of brown adipocytes for the prevention and treatment of metabolic disorders.
	Applicants’ arguments are not convincing since the teachings of Yamashita et al. anticipate the method of the instant claim. Yamashita et al. teach treating a mouse via administering an expression vector carrying the CREG1 gene (SEQ ID NO: 3 which is the same length and 100% identical to present SEQ ID NO: 7) wherein the mouse can have diabetes mellitus (e.g. a mouse that would benefit from “increasing the tolerance of a mouse to glucose”; please refer to the entire specification particularly paragraphs 19, 21, 23, 50-60, 62, 63, 80, 91, 115). The present claims only refer to a “mouse” and a function of administering CREG into a “mouse” of “increasing the tolerance of a mouse to glucose”. Therefore, the “mouse” as presently claimed can be any “mouse” (i.e. “normal” mouse, mouse with any disease or condition, etc.). Yamashita et al. teach that the brown adipocyte differentiation-inducing agent of the present invention can be utilized for the treatment or prevention of obesity, diabetes mellitus, lipid abnormality, arteriosclerosis, metabolic syndrome and the like (please refer to the entire specification particularly paragraphs 18, 19, 21, 62, 115).
For support that subjects with diabetes are glucose intolerant, please refer to Bartoli et al., 2011, The oral glucose tolerance test (OGTT) revisited, European Journal of Internal Medicine, 22: 8-12 and Ahmad (ed.), 2013, Diabetes: An Old Disease, a New Insight.
For support that subjects with metabolic syndrome are glucose intolerant, please refer to Shin et al., 2013, Metabolic syndrome as a predictor of type 2 diabetes, and it’s clinical interpretations and usefulness, J Diabetes Invest, 4(4): 334-343.
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); and STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation).
	"Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Therefore, administering a polynucleotide of SEQ ID NO: 7 (i.e. SEQ ID NO: 3 of Yamashita et al.) encoding CREG (i.e. same product as presently claimed) to a mouse (i.e. mouse as presently claimed) would necessarily result in “increasing the tolerance of a mouse to glucose”.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER D STEELE/Primary Examiner, Art Unit 1658